This office action is in response to the amendments filed on 02/09/2021. Claims 1-20 have been cancelled, claims 21-40 are currently pending in the application. 
Allowable Subject Matter
Claims 21-40 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 21, 30 and 35 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 21, 30, 35: “…hardware computing resources comprising at least one offload computing device processor, wherein the at least one offload computing device processor executes computer-executable instructions stored in offload computing device memory that configure the offload computing device to: provide instructions to the physical computing device to instantiate at least a portion of a first virtual machine instance using hardware computing resources of the physical computing device; and instantiate at least a subset of a plurality of virtual input/output (1/0) components of the first virtual machine instance on the offload computing device, wherein at least the subset of the plurality of virtual 11O components are instantiated using the hardware computing resources of the offload computing device.…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Reference Liguori (US 9292332) is directed to a live update process of the virtual machine monitor during the operation of the virtual machine instances.

Reference Liguori (US 2016/0313986) is directed to a live update process provides for a method of updating the virtual machine monitor without rebooting the physical computing device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114